Citation Nr: 1734804	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-06 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $8,715.58.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to December 2001 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision issued by the Committee on Waivers and Compromises (Committee) from a Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this matter in December 2016 and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's March 2009 substantive appeal (VA Form 9), she requested a Board hearing before a Veterans Law Judge sitting at the RO.  Such was scheduled for April 2015; however, the record reflects that such was cancelled by the Veteran.  As there appeared to be some confusion in the record as to whether she did indeed desire a hearing before the Board, a hearing clarification letter was sent to her in November 2016.  In response, the Veteran indicated that she desired a Board hearing before a Veterans Law Judge sitting at the RO.  Accordingly, the Board remanded her appeal in December 2016 in order to schedule her for her requested Board hearing.  Such hearing was scheduled for April 25, 2017; however, on April 4, 2017, the Veteran contacted the RO and advised that she would be unable to appear at the scheduled hearing, and requested that it be rescheduled.  Her representative filed a motion to this effect in July 2017.  In light of the foregoing, the Board finds the Veteran has presented good cause to reschedule her Board hearing.  Therefore, a remand is necessary in order to schedule her for her requested Board hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




